Citation Nr: 0313248	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  01-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder, for the period from 
April 12, 1994, to February 4, 1998.

2.	Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder, from February 5, 1998.

3.	Entitlement to an increased (compensable) rating for scrub 
typhus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of procedural background, the Board notes that, in 
April 1994, the RO received the veteran's claim for benefits 
including service connection for scrub typhus and post-
traumatic stress disorder (PTSD), which was denied in an 
August 1994 rating action.  The veteran properly appealed 
that determination and, in June 1997, the Board remanded the 
claims to the RO for further evidentiary development.  In a 
September 1998 rating decision, the RO granted service 
connection for PTSD and awarded a 10 percent disability 
evaluation, and for scrub typhus, assigning a noncompensable 
(zero percent) disability evaluation, both effective from 
April 12, 1994.  According to a handwritten note on the 
rating decision, the RO was to schedule a new medical 
examination to assess the current manifestations of the 
veteran's disabilities.  In October 1998, the veteran 
submitted a signed statement that appears to express 
dissatisfaction with the RO's rating action.  But, in a May 
1999 decision, the Board noted the RO's grant of service 
connection for PTSD and scrub typhus, which represented a 
full grant of the benefit sought on appeal, and that the 
issue of service connection was no longer before the Board 
for appellate consideration.  

However, in an August 1999 rating decision, the RO awarded a 
30 percent disability evaluation for PTSD, effective from 
February 16, 1999, and, in an August 2000 action, it awarded 
a 50 percent evaluation, effective from February 5, 1998.  In 
September 2001, the veteran testified at a Travel Board 
hearing before the undersigned Member of the Board.


REMAND

During the pendency of the appellant's case, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  These regulations 
provide that, if the Board undertakes to provide the notice 
required by 38 U.S.C.A. § 5103(a), the appellant shall have 
not less than 30 days to respond.  See 38 C.F.R. 
§ 19(a)(2)(ii) (2002).  The provisions of 38 C.F.R. § 20.1304 
were also amended at that time so as to allow the Board to 
consider additional evidence submitted by an appellant within 
90 days of the certification of his appeal without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claim, as set out in 
an internal development memorandum dated in March 2002:

1.	Obtain the veteran's medical records 
from the VA Medical Centers in 
Nashville and Murfreesboro, Tennessee, 
for any treatment, including for PTSD 
and scrub typhus, during the period 
from January 1998 to the present.  
Request inpatient and outpatient 
treatment records, including 
psychiatric, psychological, and mental 
hygiene clinic records.

2.	Ask the veteran to provide a list of 
the names and addresses of all doctors 
and medical care facilities 
(hospitals, HMOs, etc.) that have 
treated him for respiratory problems 
during the period of 1989 to present, 
including the Harbin Clinic in Rome, 
Georgia.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health 
care provider identified. 
 
When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where 
VA has already made reasonable efforts 
to obtain the records from a 
particular provider).  If these 
records can't be obtained and we don't 
have affirmative evidence that they 
don't exist, inform the appellant of 
the records that we were unable to 
obtain, including what efforts were 
made to obtain them.  Also inform the 
appellant that we will proceed to 
decide his appeal without these 
records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

3.	Make arrangements for the veteran to 
be afforded a medical examination to 
assess all current manifestations of 
his service-connected scrub typhus.  
He should be examined by an infectious 
disease specialist, or another 
physician familiar with the scrub 
typhus disease process, to determine 
the nature, extent, and degree of 
severity of any and all present 
disorders found to be residuals of 
scrub typhus.  All tests and studies 
deemed necessary by the examiner, to 
include laboratory tests, should be 
performed to identify and evaluate any 
and all specific manifestations of 
residuals of scrub typhus.  All 
clinical findings should be reported 
in detail.  The examiner is requested 
to specifically describe and comment 
on the effects of any disorder deemed 
to be a residual of the service-
connected scrub typhus on the 
veteran's ordinary activity and on how 
it impairs him functionally, 
especially in the work place.  Send 
the claims folder to the examiner(s) 
for review.  A rationale should be 
provided for all opinions offered.

4.	Make arrangements for the veteran to 
be afforded a psychiatric examination 
to determine the current severity of 
his service-connected PTSD.  All 
indicated testing should be conducted 
and all clinical manifestations should 
be reported in detail.  Based upon the 
examination and a review of the 
record, the physician should offer an 
opinion as to the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to work.  
The pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health should 
be set forth.  In addition, based upon 
a review of the record and the 
examination, the examiner should 
assign a score on the Global 
Assessment of Functioning (GAF) scale 
consistent with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual for Mental 
Disorders (4th ed. 1994), and explain 
what the assigned score represents.  
The examiner should be requested 
reconcile the April 2000 QTC 
examination report, reflecting a GAF 
score of 60, with VA treatment records 
from January to April 2000 which show 
a GAF score of 45.  A rationale should 
be provided for all opinions offered.  
The claims folder should be made 
available to the examiner for review 
before the examination, and the 
examiner is requested to note in the 
examination report that such a review 
was performed.

The record indicates that in August 2002 the veteran 
underwent the requested VA examinations.  Also added to the 
file were VA medical records dated from January 1998 to 
September 2002.
In a December 2002 letter, the Board advised the veteran that 
it obtained copies of his treatment records from Dr. N.G. and 
Dr. B. H.  The Board noted that the evidence had been 
obtained since the RO last provided him with a statement of 
the case (SOC), and enclosed copies of the medical records 
for his review.  In a December 2002 response, the veteran 
indicated that he had no further evidence or argument to 
present.

Thereafter, in a January 2002 letter, the Board advised the 
veteran of the VCAA and its potential effect on his claims.  
A copy of the letter was sent to the veteran's accredited 
service representative.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (holding that the Board must also adequately 
address the notice requirements of the VCAA).  Neither the 
veteran nor his representative responded to the letter.

However, the Board observes that it does not appear that the 
veteran was provided with a copy of the recently obtained VA 
medical records or the August 2002 examination reports.  Nor 
is there anything in the file to indicate that he has waived 
initial consideration of this new medical information by the 
RO.

Moreover, on May 1, 2003, the Federal Circuit invalidated the 
new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
this claim to the RO so that the veteran can be provided with 
the notification necessary under 38 U.S.C.A. § 5103(a) and an 
appropriate period of time in which to submit evidence or 
argument in response to that notice.

Thus, in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for 
consideration of whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.

Also, because the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the VCAA (even though the Board 
advised the veteran of the VCAA as noted above), it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. at 183; 
Charles v. Principi, 16 Vet. App. at 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.	The appellant should be contacted and 
invited to submit any additional 
evidence he may have in support of his 
claim.

2.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied, including VA re-
examination if warranted.

3.	Thereafter, the RO should readjudicate 
the appellant's claims of entitlement 
to an initial rating in excess of 10 
percent for PSTD, for the period from 
April 12, 1994 to February 4, 1998 and 
a rating in excess of 50 percent for 
the period from February 5, 1998 and a 
compensable evaluation for scrub 
typhus.  If the benefits sought on 
appeal remain denied, the appellant 
and his representative, if any, should 
be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claims, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the February 
2001 SOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

